Citation Nr: 0311250	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-04 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disability.

(The issues of entitlement to service connection for a right 
knee disability and to increased ratings for degenerative 
joint disease of the right knee, chondromalacia patella of 
the left knee, and a fractured left hip with traumatic 
arthritis will be the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from April 1972 to March 1973.

This appeal to the Board of Veterans' Appeals (Board) stems 
from rating decisions of the Roanoke, Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
RO entered a decision in August 1995 which, in part, denied 
service connection for lumbar strain.  A notice of 
disagreement to that decision was received in January 1996.  

The veteran was scheduled to appear for hearings before an VA 
hearing officer in April 2000 and September 2000.  He failed 
to appear for either scheduled hearing.

The Board issued a remand in April 2001 which, in part, 
instructed the RO to issue a statement of the case on the 
issue of entitlement to service connection for a low back 
disability.  The veteran subsequently completed his timely 
appeal which was received in June 2001.  

The Board has deferred appellate review of the issues of 
entitlement to service connection for a right knee disability 
and to increased ratings for degenerative joint disease of 
the right knee, chondromalacia patella of the left knee, and 
a fractured left hip with traumatic arthritis, in order to 
undertake additional development pursuant to authority 
codified at 38 C.F.R. § 19.9(a)(2) (2002).  When that 
development has been completed, the Board will provide notice 
of the development as required by 38 C.F.R. § 20.903 (2002).  
After giving the notice and reviewing the appellant's 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDING OF FACT

Service-connected disabilities of the left hip or left knee 
did not cause or produce an increase in severity of a low 
back disability.  



CONCLUSION OF LAW

A low back disability is not proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Following the RO's determination of 
the veteran's claims, VA issued regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002) .  
The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letter 
dated in August 2001 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
claimant has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  The veteran was asked to advise VA if there were 
any other information or evidence he considered relevant to 
his claim so that VA could help him by getting that evidence.  
He was also advised what evidence VA had requested, and 
notified in the statement of the case and supplemental 
statement of the case what evidence had been received.  There 
is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  A remand for the 
purpose of affording the RO an opportunity to consider the 
claim in light of the regulations implementing the VCAA would 
only further delay resolution of the veteran's claim with no 
benefit flowing to the veteran.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the Board will address the 
merits of the claim.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service medical records make no reference to back 
abnormalities, and the veteran does not contend that he has a 
low back disability which had its onset in service.  Rather, 
he maintains that his low back disability developed secondary 
to his service-connected left hip and left knee conditions.  
He claims that problems with his left hip and left knee have 
caused him to lose his balance and fall; in turn, a low back 
disability resulted from back injuries sustained when he 
fell.  

A report of an accidental injury was received in March 1995.  
The veteran stated that he injured his back during September 
1993 in a work accident.  He indicated that he was loading 
wood on a truck when his leg or knee gave out, causing him to 
lose his balance; he was thrown backwards, resulting in a 
nerve damage involving the back.  He noted that he was taken 
to Wesley Long Hospital for treatment.

Received in June 1995 was a report showing that the veteran 
was treated at Wesley Long Community Hospital in October 
1993.  He complained of low back pain while lifting wood at 
work.  He denied a history of past back problems.  The 
diagnosis was lumbar strain.  Subsequent medical records from 
VA reflect the veteran's complaints of low back pain.  In 
November 1996, he reported that he injured his back when he 
fell while moving pianos.  In December 1996, he related that 
he injured his back while lifting drywall.

The veteran's assertion linking a low back disability to 
service-connected left hip and left knee conditions amounts 
to an opinion about a matter of medical causation.  His 
assertion is the only evidence linking a low back disability 
to his service-connected conditions.  There is no indication 
from the record that the veteran has medical expertise or 
training.  As a lay person, he is not competent to offer a 
medical opinion regarding the diagnosis or etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No 
competent medical evidence has been presented showing that a 
low back disability was either produced by or increased in 
severity because of the service-connected left hip or left 
knee disabilities.  

For all the foregoing reasons, the claim for service 
connection for a low back disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991). 

ORDER

Service connection for a low back disability is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

